


110 HR 3589 IH: To amend the Trade Act of 1974 to extend trade adjustment

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3589
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Trade Act of 1974 to extend trade adjustment
		  assistance to certain service workers.
	
	
		1.Extension of trade adjustment
			 assistance to services sector
			(a)Adjustment
			 assistance for workersSection 221(a)(1)(A) of the Trade Act of
			 1974 (19 U.S.C. 2271(a)(1)(A)) is amended by striking firm) and
			 inserting firm, and workers in a service sector firm or subdivision of a
			 service sector firm).
			(b)Group
			 eligibility requirementsSection 222 of the Trade Act of 1974 (19
			 U.S.C. 2272) is amended—
				(1)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1), by striking agricultural firm) and
			 inserting agricultural firm, and workers in a service sector firm or
			 subdivision of a service sector firm);
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A)—
							(I)in clause (ii), by
			 striking like or directly competitive with articles produced and
			 inserting or services like or directly competitive with articles
			 produced or services provided; and
							(II)in clause (ii),
			 by striking or after the semicolon;
							(ii)in
			 subparagraph (B)(ii)(III), by striking the period and inserting ;
			 or; and
						(iii)by
			 adding after subparagraph (B) the following:
							
								(C)(i)there has been a shift,
				by such workers’ firm or subdivision to a foreign country, in provision of
				services like or directly competitive with services which are provided by such
				firm or subdivision; or
									(ii)such workers’ firm or subdivision
				has obtained or is likely to obtain services described in clause (i) from a
				foreign
				country.
									;
						(2)in subsection (b),
			 in the matter preceding paragraph (1), by striking agricultural
			 firm) and inserting agricultural firm, and workers in a service
			 sector firm or subdivision of a service sector firm); and
				(3)in
			 subsection (c)(3)—
					(A)by inserting
			 (or subdivision) after such other firm;
			 and
					(B)by striking
			 , if the certification and all that follows through
			 Mexico.
					(c)DefinitionsSection
			 247 of the Trade Act of 1974 (19 U.S.C. 2319) is amended by adding at the end
			 the following:
				
					(18)The term
				service sector firm means an entity engaged in the business of
				providing information technology or other high technology
				services.
					.
			
